995 So. 2d 1182 (2008)
Robert WHITCHARD, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1175.
District Court of Appeal of Florida, Third District.
December 17, 2008.
Robert Whitchard, in proper person.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before CORTIÑAS and SALTER, JJ., and SCHWARTZ, Senior Judge.

ON CONFESSION OF ERROR
PER CURIAM.
Based on the State's proper confession of error, we reverse the order granting in part, and denying in part, the defendant's motion to correct illegal sentence. We remand the cause to the trial court pursuant to Langdon v. State, 947 So. 2d 460, 461 (Fla. 3d DCA 2007). On remand, the court shall attach portions of the record to refute defendant's allegations and shall issue an order clarifying the relief granted.
Reversed and remanded.